     Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 1 of 17



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

FISHER-ROSEMOUNT SYSTEMS, INC.
and
EMERSON PROCESS MANAGEMENT                           Case No. 4:18-cv-00178-KPE
LLLP,

                          Plaintiffs,

v.

ABB LTD, ABB, INC., ABB AB, and ABB
AUTOMATION GMBH,

                          Defendant.

                              PLAINTIFFS’ TECHNOLOGY TUTORIAL


I.       INTRODUCTION

         The inventions claimed by U.S. Patent Nos. 8,332,567 (the ‘567 Patent), 9,411,769 (the

‘769 Patent), and 7,684,875 (the ‘875 Patent) relate to process control. A typical application of

process control technology is to control oil refining processes. The ‘567 and ‘769 Patents relate

to apparatuses for managing communication connections between a controller or controllers and

field devices used in all process control systems. The ‘875 Patent relates to systems and methods

for automatically configuring those connections between the controller(s) and the field devices.

Controllers and field devices are essential to controlling a process. Field devices send

information about process activities to controllers which, in turn, send information to other field

devices for making adjustments to process activities. In a typical oil refinery there can be

thousands of field devices spread across miles of territory and all must be in communication with

controllers and a central work station where an operator monitors the process control system.

The inventions here revolutionized the creation and improvement of process control systems by


                                                 1
DocID: 4825-7902-9414.4
      Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 2 of 17



making it easier for engineers to connect field devices to controller(s), simplified configuring

these connections, cut costs in design and labor, and reduced wiring. In this technology tutorial,

Plaintiffs Fisher-Rosemount Systems, Inc. and Emerson Process Management LLLP

(collectively, “Emerson”) will explain these concepts and demonstrate the described

improvements.

II.      PROCESS CONTROL 101

         To begin, process control systems oversee devices performing a process that creates or

changes something by performing the process. As an example, refining oil is a process, and

process control systems oversee the machinery and devices transforming crude oil into, for

example, gasoline. It also controls the processing of oil byproducts, waste water treatment, and

fire control systems. That said, process control spans numerous industries far beyond just oil

refineries, including manufacturing, pharmaceuticals, chemicals, and more.

         As mentioned above, process control oversees electronic devices comprising a factory,

plant, refinery, or any other facility performing a process. To simplify, the electronic devices that

comprise a process control system generally include three groups: controllers, input/output

devices, and field devices.




                                                  2
DocID: 4825-7902-9414.4
     Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 3 of 17



Depending on the facility performing process control, a process control system can include one

controller or dozens of controllers. Conversely, a facility’s process control system can include

numerous, sometimes thousands, of field devices. The controller(s) communicate with the field

devices through an input/output (I/O) system, and the I/O system manages the connections to the

field devices. Emerson will describe the specifics of each of the three process control groups

below.

         Below is a graphic illustration of a process controls system: controller(s) connect to the

field devices through                                 Controller(s)

the I/O system and

communicate with the

field devices through                                      I/O cards

respective connections.

Importantly, some

field devices transmit

data to the

controller(s) (e.g.                                   Field
                                                      Devices
temperature data), and some field devices perform actions which impact the process (e.g. close a

valve) being controlled in response to commands from the controller(s). For example, a

temperature sensor field device can read a temperature of a fluid flowing through the pipe shown

above, the temperature sensor can transmit the detected temperature to the controller, and the

controller can make a decision based on the temperature received. Further, the controller can

determine that the temperature is too high, and the controller can transmit a command to a valve

field device commanding the valve to close, thereby lowering the temperature. In response to



                                                  3
DocID: 4825-7902-9414.4
       Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 4 of 17



receiving the command from the controller, the valve can close as instructed and wait for another

command from the controller. Subsequently, the valve may be commanded to open again once

the controller determines that the temperature has lowered to an acceptable value.

         This process seems simple on its face, but there are additional considerations that

complicate the design of I/O. One of those complications stems from the fact that not all field

devices communicate in the same manner. For example, some field devices communicate using

analog signals, and some field devices communicate using digital signals. Furthermore, field

devices generally communicate unidirectionally, meaning that field devices either send data to a

controller (input device) or receive data or commands from the controller (output device). As

such, the input/output cards of the I/O system must perfectly manage these one-directional

signals and also manage signal types. As expected, miscommunication can occur easily due to

improper connections. If an analog field device is connected to a digital I/O card, communication

cannot occur, and the same is true for any digital-to-analog misconnection. Field devices are

given a designation to reflect these differences, and the I/O cards reflect this designation: I/O

cards receiving analog signals are called analog input (AI) cards, I/O cards receiving digital

signals are called digital input (DI) cards, I/O cards sending analog signals are called analog

output (AO) cards¸ and I/O cards sending digital signals are called digital output (DO) cards.

III.     THE PROBLEM:

         Engineering a process control system generally requires two phases: an engineering,

procurement, and construction (EPC) phase and an I/O design phase. The EPC phase defines the

process, the number of field devices to accomplish the process, the types of field devices to

accomplish the process, and the placement of the field devices. Below is a depiction of the initial

design stage of a process control system by an EPC team.



                                                  4
DocID: 4825-7902-9414.4
     Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 5 of 17




Conversely, the I/O phase defines the number and nature of the connections necessary to

interconnect the field devices and the controller(s) controlling the process. However, the I/O

phase actually depends on the EPC phase because the EPC phase defines the number, placement,

and types of field devices

used in the process control

system. In this sense the

EPC phase is “coupled” to

the I/O phase. The number

of I/O devices critically

impacts the scope of the

I/O phase engineering problems. Furthermore, the I/O phase is generally performed concurrently

with the EPC phase to save time and costs. Adding to the engineering problems, the EPC phase

often changes after creating initial specifications, which leaves the engineers in charge of the I/O

phase chasing a moving target.




                                                 5
DocID: 4825-7902-9414.4
     Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 6 of 17



         Because I/O characteristics must reflect the field device to which it connects, the

connections must be carefully designed and managed by engineering teams. The following

example should illustrate how and why designing I/O for a process control system was

                                                                        conventionally so difficult.

                                                                        Let’s say, for example, that

                                                                        the EPC team creates the

                                                                        simplified process control

                                                                        system shown here.




Notably, the EPC team has left the I/O system as a black box, allowing the I/O engineers to fill

in the gaps. The I/O team needs to know at least the number of field devices because the number

of field devices directly corresponds with the number of I/O connections necessary to

interconnect the controller(s) and the field devices. As shown above at the initial EPC design

phase, the EPC specification might specify the number of AI, AO, DI, and DO connections.

These numbers drive everything including power, control, communication, wiring, and labor

costs and considerations. And, the number of field devices could be in the thousands, meaning

that the number of I/O connections is correspondingly in the thousands. Designing I/O is a

difficult engineering problem regardless, but a high number of connections makes the I/O

engineering problem even more difficult, especially when the EPC team changes the design late

in the project lifecycle. The EPC team requires that the field devices be wired to an I/O

connection landing and then the project shifts to the I/O team to make the proper connections.




                                                  6
DocID: 4825-7902-9414.4
     Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 7 of 17



         So, with hundreds or even thousands of field devices and I/O connections, the I/O team

has to manage as many electrical connections and ensure that the I/O connections bridge the

                                                                        correct field devices to the

                                                                        correct controller. The

                                                                        resulting, conventional I/O

                                                                        project often ends up with

                                                                        a complex collection of

                                                                        wiring as shown below. As

                                                                        seen, the I/O black box

                                                                        gets filled in with hundreds

                                                                        or thousands of wires that

extend from the I/O connection landing to I/O cards that connect to the various controllers. The

wires often crisscross in a jumbled, messy web. The crisscrossing wires were often so complex

that I/O engineers frequently called it “spaghetti wiring”. But, the process of getting a wire from

the connection landing to the correct I/O card was technically referred to “marshalling”. An

example of a conventional marshalling cabinet having “spaghetti wiring” is illustrated below.




                                                 7
DocID: 4825-7902-9414.4
     Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 8 of 17




         Beyond the obvious volume of wire and the number of connections that had to be made

manually, the wiring process was actually quite complicated because field devices do not all

speak the same “language” or “protocol”. Field devices are considered AI, AO, DI, or DO, and

I/O cards were labeled similarly. By way of example, assume that the topmost connection on the

connection landing below corresponds to an analog field device transmitting data to a controller.




                                                8
DocID: 4825-7902-9414.4
         Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 9 of 17




                                                               Connection
                                                               Landing




AI I/O
Card

   For the controller to actually receive the data from this analog field device, an I/O engineer must

   marshal the connection from the connection landing to an AI I/O card. But not just any AI I/O

   card: the marshalled connection must ensure that the field device communicates with the AI I/O

   card that ultimately communicates with the controller expecting to receive data from this analog

   field device. So, wiring between the connection landing and the I/O cards is not just time-

   consuming, it is also onerous. Worst of all, if any late changes happen during EPC, many, if not

   all, marshalled connections are now incorrectly wired/marshalled. Re-wiring under conventional

   marshalling systems was extremely costly, labor-intensive, but unfortunately very common.




                                                    9
   DocID: 4825-7902-9414.4
      Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 10 of 17



IV.      THE SOLUTION

         The

apparatuses and

systems claimed by

the ‘567 and ‘769

Patents solved the

spaghetti wiring and

other problems

associated with conventional I/O. The inventions did so using a system represented by the

                                simplified diagram shown above. Rather than physically and

                                manually marshal connections using wires, the invention

                                described by the ‘567 and the ‘769 Patents electronically

                                marshals I/O connections using something akin to an I/O

                                “cloud”. Each connection is electronically marshalled rather

                                than by physically moving a wire from one position to another.

                                       The ‘567 and ‘769 Patents accomplished electronic

                                marshalling by using single-channel modules, which Emerson

                                calls CHARMs (acronym for “characterization modules”). The

                                modules replace the respective wires and marshal signals from

                                the field electronically using data and signal management. As

                                such, EPC engineers simply land wires anywhere on a first

                                physical interface of a base (typically a screw terminal), and the




                                               10
DocID: 4825-7902-9414.4
    Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 11 of 17



location of that wire need not ever move. A typical CHARMs configuration looks something like

this:


 To Controllers




   CHARMS
   modules




Wires from the field devices land on a first physical interface of a base located adjacent to the

modules (wiring shown in the photograph above right and below).



                                                              First physical interface



                                                        In fact, wires from the field can connect to

                                                        any terminal of the first physical interface.

                                                        Then, connected (CHARMs) modules

                                                        receive data from the field devices and



                                                 11
DocID: 4825-7902-9414.4
        Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 12 of 17



    electronically marshal information to a controller through a network or a bus, which is not

    shown, but extends behind the modules. Generally, a bus is a communication medium that

    numerous devices (here, modules) can all use to transmit data in an ordered and organized

    fashion. Some modules receive a signal from a field device and marshal the signal to the

    appropriate controller by setting electronic values (e.g. network address values) and transmitting

    the signal plus the set electronic values via the bus. Generally, those electronic values include an

    address for the correct controller. Thus, the electronic data (an address) representing the

    controller replaces the physical wires. Other modules receive data from controllers via the bus

    and transmit the data to a field device

              Each module communicates with a specific data type (AI, AO, DI, DO). The modules

    are removable and replaceable, so if any late changes occur, a module can simply be replaced

    with the appropriate module to prevent errors communication. For example, if a terminal

    originally receives an analog signal from the field, but later receives a digital signal from the

    field, an I/O engineer need only replace an AI module with a DI module. No rewiring required!




Replaceable CHARM




             In other words,                                                the single-channel,



                                                     12
    DocID: 4825-7902-9414.4
    Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 13 of 17



electronic marshalling module (CHARM) completely replaces cross-wiring marshalling. As

shown below, in Figure 2 from the ‘567 Patent, each CHARM module communicates with only

one field device.




         In summary, a module replaces difficult, messy cross-wiring because each module is

single-channel and electronically marshals data from a field device to a specific controller via a

bus.

         Finally, regarding the ‘875 Patent, some field devices are “smart” devices, meaning they

are more advanced and can communicate additional information to the I/O system and the

controller, such as the smart device’s name (also known as a device “tag”). Because smart

devices (two examples are shown below) have advanced functionality, I/O engineers can

configure the smart field devices and their corresponding I/O by simply clicking a few buttons

on a computer screen.




                                                13
DocID: 4825-7902-9414.4
    Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 14 of 17



         For example, as shown below, the I/O engineer can auto-sense CHARMs and field

devices. The auto-sensing features of Emerson’s patented electronic marshalling technology

allow the I/O system and a connected personal computer to receive device tags from the smart

field devices. After receiving the device tags, each tag can be compared to values in a database to

identify matches, mismatches, and connection errors. The auto-sensing feature can also identify

additional data about the smart field device, such as device type, power requirements, or data

about the CHARM itself.




                                                               Once properly commissioned, the

                                                       field device can be associated with a

                                                       process control routine executed by a

                                                       controller. In other words, the controller

                                                       knows where to look for data or where to

                                                       send commands for decisions made by a

process control routine executed by the controller. The I/O engineer can enter data into the

database to allow a computer to automatically configure the I/O without individually configuring

each CHARM.



                                                14
DocID: 4825-7902-9414.4
          Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 15 of 17




Process
control
routine
                                                                                       Tags




              In the example shown above, the process control routine MOD1 receives data from field

     device “TT-101” and sends data to field device “TY-101”. Each of “TT-101” and “TY-101 is a

     device tag, and the process control routine MOD1 has been electronically configured with these

     device tags.

              In summary, the inventions described by the ‘567, ‘769, and ‘875 Patents solved the

     major and costly wiring issues related to process control I/O, including arduous configuration

     and time-consuming physical wiring from a connection landing to an I/O card. The single-

     channel CHARMs I/O modules perform electronic marshalling to replace physical wiring

     marshalling and thereby simplify I/O configuration and drastically reduce the cost to customers.

     In effect, EPC tasks are “decoupled” from I/O tasks. In addition, electronic marshalling made

                                                     15
     DocID: 4825-7902-9414.4
    Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 16 of 17



automatic electronic configuration possible by using device tags to further simplify process

control I/O, especially late term changes in I/O design.



Dated: September 25, 2019                        Respectfully submitted,

                                                 /s/ Rudolph A. Telscher, Jr.
                                                 Rudolph A. Telscher, Jr., 41072MO*
                                                 Attorney in Charge
                                                 Kara R. Fussner, 54656MO*
                                                 Steven E. Holtshouser, 33531MO*
                                                 Paul L. Smelcer, 69351MO*
                                                 HUSCH BLACKWELL LLP
                                                 190 Carondelet Plaza, Suite 600
                                                 St. Louis, MO 63105
                                                 314.480.1500 Telephone
                                                 314.480.1505 Facsimile
                                                 rudy.telscher@huschblackwell.com
                                                 kara.fussner@huschblackwell.com
                                                 steve.holtshouser@huschblackwell.com
                                                 paul.smelcer@huschblackwell.com
                                                 *Admitted pro hac vice

                                                 Nathan P. Sportel. 6304061IL
                                                 HUSCH BLACKWELL LLP
                                                 120 South Riverside Plaza, Suite 2200
                                                 Chicago, IL 60606
                                                 312.655.1500 Telephone
                                                 312.655.1501 Facsimile
                                                 Nathan.sportel@huschblackwell.com

                                                 Thomas H. Watkins
                                                 State Bar No. 20928000
                                                 Southern District of Texas I.D. No. 15332
                                                 HUSCH BLACKWELL LLP
                                                 111 Congress Avenue, Suite 1400
                                                 Austin, Texas 78701-4093
                                                 512.703.5752 Telephone
                                                 512.479.1101 Facsimile
                                                 tom.watkins@huschblackwell.com

                                                 Attorneys for Plaintiffs Fisher-Rosemount
                                                 Systems, Inc. and Emerson Process
                                                 Management LLLP


                                                16
DocID: 4825-7902-9414.4
    Case 4:18-cv-00178 Document 137 Filed on 09/25/19 in TXSD Page 17 of 17




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of September 2019, I caused the foregoing to be

served via electronic mail upon the following:

Jeff M. Barron
Paul B. Hunt
Joshua P. Larsen
Leah L. Seigel, Pro Hac Vice
BARNES & THORNBURG LLP
11 South Meridian Street
Indianapolis, IN 46204
317.231.7454 telephone
jeff.barron@btlaw.com
paul.hunt@btlaw.com
joshua.larsen@btlaw.com
leah.seigel@btlaw.com

Mark A. Hagedorn
BARNES & THORNBURG LLP
One North Wacker Drive, Suite 4400
Chicago, IL 60606
312.214.4808 telephone
mark.hagedorn@btlaw.com

Jeffrey A. Andrews
YETTER COLEMAN LLP
811 Main, Ste. 4100
Houston, TX 77002
713.632.8000 telephone
713.632.8002 facsimile
jandrews@yettercoleman.com

                                              /s/ Rudolph A. Telscher, Jr.




                                                 17
DocID: 4825-7902-9414.4
